 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6
                               EASTERN DISTRICT OF CALIFORNIA
 7
     LORI ANN GONZALEZ, individually                CASE NO.: 1:19-cv-00342-AWI-EPG
 8   and on behalf of others similarly situated,
 9                                                  ORDER RESETTING SCHEDULING
                            Plaintiff,              CONFERENCE
10   vs.                                            (ECF No. 32)
11   COMENITY BANK,
12   DOES 1-30,

13                          Defendants.
14
15
16            Pursuant to the stipulation of the parties (ECF No. 32), and finding good cause, the

17   scheduling conference, currently set for August 6, 2019, is vacated and reset to September 9,

18   2019, at 10:00 a.m.

19            The Court grants telephonic appearances, with each party wishing to so appear

20   directed to use the following dial-in number and passcode: 1-888-251-2909;

21   passcode1024453. The parties are also reminded to file a joint scheduling report one full week

22   prior to the conference and email a copy of same, in Word format, to

23   epgorders@caed.uscourts.gov, for the Judge’s review.
     IT IS SO ORDERED.
24
25         Dated:   July 11, 2019                             /s/
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
